Citation Nr: 1413281	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-19 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating, in excess of 10 percent, for left knee chondromalacia patellae.

2.  Entitlement to a rating, in excess of 10 percent, for right knee chondromalacia patellae.

3.  Entitlement to a rating, in excess of 10 percent, for left knee instability.

4.  Entitlement to a rating, in excess of 10 percent, for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2000 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied increased ratings for left and right knee chondromalacia patellae, and denied increased ratings for left and right knee instability.

The Veteran testified at a Board Video Hearing in June 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The weight of the competent and probative evidence of record demonstrates that for the entire rating period the Veteran's service connected left knee disability is manifested by complaints of pain, slight instability, and extension limited to 20 degrees.
2.  The weight of the competent and probative evidence of record demonstrates that for the entire rating period the Veteran's service connected right knee disability is manifested by complaints of pain, slight instability, and extension limited to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, and no more, for left knee chondromalacia patellae, have been met.  38 U.S.C.A. § 1155 (West 2002);           38 C.F.R. §§ 4.7, 4.40, 4.45, 4.46, 4.59, 4.71a, Diagnostic Codes 5261 (2013)

2.  The criteria for a disability rating of 20 percent, and no more, for right knee chondromalacia patellae, have been met.  38 U.S.C.A. § 1155 (West 2002);           38 C.F.R. §§ 4.7, 4.40, 4.45, 4.46, 4.59, 4.71a, Diagnostic Codes 5261 (2013).

3.  The criteria for a disability rating, in excess of 10 percent, for left knee instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).

4.  The criteria for a disability rating, in excess of 10 percent, for right knee instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.            38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in August 2010 satisfied the provisions of  38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores.  The Veteran was also provided a Statement of the Case in June 2011 and Supplemental Statements of the Case in February and December 2012.

The Board finds that all necessary assistance has been provided to the Veteran.  In September 2010, the RO provided the Veteran with a VA examination to assist in determining the extent of the Veteran's bilateral knee disabilities.  In a November 2010 Notice of Disagreement, the Veteran contends that the VA examiner "recorded false and misleading information" regarding range of motion test results, and requested a new VA examination.  VA provided the Veteran with another VA examination in November 2012, after which he reported that the "procedure to determine flexion and extension was not conducted in the acceptable medical fashion," and that the VA examiner did not use measuring equipment.  The Veteran contends in a December 2012 written statement that when the November 2012 VA examiner used the measuring equipment, test results closely resembled results noted in private and VA treatment records associated with the record.  The Veteran also testified in June 2013 that the private and VA treatment reports submitted by him contained accurate measurements of left and right knee limitations of flexion and extension.  Therefore, the Board finds that evidence of record is adequate for adjuciating the claims and a remand for further examination is not required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA has associated treatment records with the claims file, including VA and private records, and statements from the Veteran and representative.  As stated above, a transcript of the June 2013 Board hearing has also been associated with the record.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  The Board has considered whether a staged rating is warranted; however, as the Board will discuss in more detail below, the Veteran's bilateral knee disabilities have not increased in severity over the course of the appeal that would warrant different ratings.

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).

The Board is also cognizant of VA General Counsel Opinion (VAOPGCPREC) 
23-97, which interprets that in certain cases where the veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14 (2013), the regulation against pyramiding.  Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability, provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257; see also VAOPGCPREC 9-98.

A veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint if both extension and flexion of the knee are impaired to a compensable degree.  VAOPGCPREC 9-2004 (2004).

VA must also consider functional loss of a musculoskeletal disability.  Functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion.  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013). When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

Analysis

The Veteran contends that increased pain and limited mobility have affected his ability to do ordinary everyday things, and he has to rest between activities.  The Veteran stated that he used a cane, wore a knee brace, and relied on a cart for support when grocery shopping.  He reported that his left knee gave out at least two or three times a day, depending on activity, and that his right knee gave out less frequently.  The Veteran contends that his limitation of extension of the left knee is between 15 to 20 degrees, at best, and that neither of his knees have a limitation of extension to 0 degrees.  The Veteran testified in a June 2013 Board hearing that the range of motion test results reported on the October 2011 VA Orthopedic Surgery Consult note and the May 2011 private chiropractic treatment note are accurate reflections of his limitations of motion.  The Veteran stated in a November 2012 VA examination that his symptoms had worsened in the last two years.

After review of the evidence, lay and medical, the Board finds that the competent and probative evidence of record demonstrates that for the entire rating period the Veteran's service connected left knee disability is manifested by complaints of pain, slight instability, and extension limited to 20 degrees; and that for the entire rating period the Veteran's service connected right knee disability is manifested by complaints of pain, slight instability, and extension limited to 15 degrees.

Chondromalacia Patellae

VA examination report from September 2010 notes left knee limitation of flexion to 110 degrees with pain, right knee limitation of flexion to 110 degrees with pain, and bilateral limitation of extension to zero degrees.  Repetitive motion testing showed increased limitation of motion due to pain on flexion: left knee limited to 105 degrees and right knee limited to 105 degrees.  Range of motion for left and right knee extension was not limited by repetive use, pain, fatigue, weakness, lack of endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-7.

A May 2011 private chiropractic treatment record reports that the Veteran's left knee extension was limited to 24 to 26 degrees with pain and flexion was limited to 78 degrees with pain.  The private treatment report does not specify whether limitation of motion results with pain was based on repetitive motion testing.  The May 2011 report also notes weakness of the left knee and pain spasms.

An October 2011 VA Orthopedic Surgery Consult record reports left knee extension limited to 20 degrees and flexion limited to 90 degrees; and right knee extension limited to 15 degrees and flexion to 95 degrees.  X-rays were normal.  The October 2011 report does not note any additional limitation of motion due to pain on motion.

A November 2012 VA examination report shows left knee limitation of flexion to 95 degrees with pain, right knee limitation of flexion to 100 degrees with pain, and bilateral limitation of extension to 5 degrees.  Repetitive range of motion testing revealed increased left knee limitation of flexion to 90 degrees and increased right knee limitation of flexion to 95 degrees, both due to pain.  There was no change in bilateral limitation of extension upon repetitive testing.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca at 206-7.

As discussed above, the Veteran contends the September 2010 range of motion test results were recorded incorrectly and that the November 2012 range of motion testing was conducted without the use of a goniometer.  See 38 C.F.R. § 4.46.  Furthermore, the Veteran stated that the May 2011 and October 2011 records correctly represent his left and right knee limitations of motion.  For these reasons, the Board finds the May 2011 private chiropractic and October 2011 VA treatment reports of limitation of motion more probative than the September 2010 and November 2012 VA examinations range of motion test results.

The Veteran was initially service connected for chondromalacia patellae of the left and right knees based on functional loss due to pain, and rated by analogy using a hyphenated code, Diagnostic Code 5299-5260.  See January 2004 rating decision.  Both Diagnostic Code 5260 and 5261 contemplate limitation of motion.  The evidence of record does not demonstrate schedular limitation of flexion of the left or right knees; however, the evidence does demonstrate schedular limitation of extension of the left and right knees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  For the reasons discussed below, the Board finds that the more appropriate rating for the Veteran's bilateral chondromalacia patellae is under Diagnostic Code 5261 (limitation of extension).

Diagnostic Code 5261 provides for a 30 percent rating for limitation of extension to 20 degrees for the left knee, and a 20 percent rating for limitation of extension to 15 degrees for the right knee.  See 38 C.F.R. § 4.71a.  As Diagnostic Code 5261 provides for ratings higher than the currently assigned 10 percent (based on functional loss due to pain) for chondromalacia patellae of the bilateral knees, and the Veteran is not entitled to a schedular rating under Diagnostic code 5260, substitution of an evaluation under Diagnostic Code 5261 would provide more benefit to the Veteran.  Accordingly, the Board finds that a 30 percent rating under Diagnostic Code 5261 for left knee chondromalacia patellae and a 20 percent rating under Diagnostic Code 5261 for right knee chondromalacia patellae are warranted.  

The Board finds that neither the Veteran's left knee or right knee approximate the criteria for the next higher evaluations even with consideration of functional loss due to pain on repetitive motion testing.  38 C.F.R. §§ 4.40, 4.45; DeLuca at 206-207.  Although, the Veteran's major functional impact was due to pain; the Veteran's pain has already been considered in granting increased ratings of 30 percent for left knee limitation of extension and 20 percent for right knee limitation of extension.  Meeting the criteria for the next higher schedular evaluation for left knee chondromalacia patellae requires limitation of extension to 30 degrees or greater.  In order to meet the next higher schedular evaluation criteria for right knee chondromalacia patellae, limitation of extension to 20 degrees or greater, or limitation of flexion to 15 degrees must be demonstrated.



Bilateral Instability

Turning to the Veteran's service connected left and right knee instability, each evaluated as 10 percent disabling under Diagnostic Code 5257, the Board finds that the Veteran's current symptoms are contemplated by the existing disability ratings.

In September 2010 and November 2012 VA examination reports, VA examiners noted there was no left or right knee instability.  Most recently in the November 2012 VA examination, the Lachman test, Posterior drawer test, and valgus/varus test were normal bilaterally.  As noted above, the Veteran reported both knees gave out at times, particularly his left knee, which gave out two or three times a day.  An October 2011 VA Orthopedic Surgery Consult record reports left knee effusion, tender over medial and lateral joint line, patella apprehension and poor quad control on left much greater than right.  The Veteran also testified in the Board hearing that his home had a small stoop of four steps, which he had fallen down "a couple of times."

The Board finds that the weight of the evidence, lay and medical, more closely approximates disability ratings of 10 percent under Diagnostic Code 5257 for the left and right knees.  38 C.F.R. § 4.71a.  The VA examination reports did not show moderate instability.  The Veteran has reported of a couple falls during the rating period and buckling of his left knee two or three times a day and less frequently for his right knee.  The Board finds that the weight of the lay and medical evidence demonstrates slight instability bilaterally.  In order to meet the criteria for the next higher rating, the evidence needs to demonstrate moderate instability of the knee/knees.  Therefore, the Board finds that ratings in excess of 10 percent for left and right knee instability are not warranted.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

The Board further finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected left and right knee disabilities.  In this case, the Veteran's knees are not ankylotic; there is no impairment of the tibia and/or fibular; no deformity of the knee joint or evidence of genu recurvatum; and no evidence of dislocated cartilage or removal of cartilage.  See 38 C.F.R. § 4.471a, Diagnostic Codes 5256, 5258, 5259, 5256, 5263.

Extraschedular

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's service-connected bilateral knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's bilateral knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, weight of the evidence shows light instability bilaterally, which corresponds to the schedular criteria for the 10 percent evaluations for the left and right knees under Diagnostic Code 5257.  Additionally, the Veteran's complaints of pain with limitation of extension to 20 degrees for the left knee and limitation of extension to 15 degrees for the right knee, directly correspond to the schedular criteria for the 30 percent evaluation for the left knee and 20 percent evaluation for the right knee, under Diagnostic Code 5299-5261 (which also incorporates various orthopedic factors that limit motion or function of the lumbar spine, such as pain).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  In comparing the Veteran's disability level and symptomatology of the bilateral knee disabilities to the rating schedule, the degree of disability of each throughout the entire rating period under consideration is contemplated by the rating schedule and the assigned ratings, are therefore, adequate.  In the absence of exceptional factors associated with the bilateral knees, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



	(CONTINUED ON NEXT PAGE)





ORDER

An increased disability rating of 30 percent, and no more, for left knee chondromalacia patellae, is granted.

An increased disability rating of 20 percent, and no more, for right knee chondromalacia patellae, is granted.

An increased disability rating, in excess of 10 percent, for left knee instability, is denied.

An increased disability rating, in excess of 10 percent, for right knee instability, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


